Detailed Action
Status of Claims
This is in response to the communication filed 9/23/2022, Claims 1-2,4-20 are currently pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 has being considered by the examiner.

Claim Rejections- 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 1-2, 5-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al Bahrani (US Pub No. 20190195035 A1) in view of Nazzal (US Pat No. 6041860) and in further view of Omnes (US Pat No 5475187).

In regards to claim 1 Al Bahrani teaches: A downhole welding tool, comprises: a tool body; (Al Bahrani Fig 2A element 120) a welding device [0045] coupled to the tool body (Al Bahrani 120) and comprises: a carrier arm (Al Bahrani 130a-d) reversibly pivotable between a collapsed configuration of the welding device (Al Bahrani [0045]) in which the carrier arm is oriented parallel to the tool body (Al Bahrani fig 2b) and an extended configuration of the welding device in which the carrier arm projects outward from the tool body at an acute angle relative to the tool body (Al Bahrani Fig 2b & 2c [0031]), a fastener (Al Bahrani 136)  that is connected to the tool body (Al Bahrani [0042]; disclosing a joint connecting the arms to the tool body) and to the carrier arm to secure the welding device to the tool body (Al Bahrani [0042]); and [an extension method] coupled to the tool body, the welding (Al Bahrani [0045]) device and configured to pivot the carrier arm between the collapsed configuration and the extended configuration. (Al Bahrani Fig 2c [0036])

	What Al Bahrani does disclose is that the downhole tool could specifically have a welding tool on it ([0045]), he does not provide much detail on the welding tool attached to the arms or consumability of it. Nazzal however teaches a downhole welding tool with: a welding device (Nazzal 454) and teaches a consumable welding tip secured to the carrier arm; (Nazzal col 16 line 36-3 “The welding tip or probe 454, having its own degrees of freedom, is positioned at the juncture to perform the welding operation.”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a welding tip as in Nazzal in the tool arm of Al Bahrani. Al Bahrani discloses the welding tool [0045] but does not provide explicit recitation of the welding tip.  Nazzal discloses that a downhole welding tool can comprise a welding tip (52).  It would be obvious for a welding tool to comprise a welding tip for the known/predictable result of facilitating the welding function.


	Al Bahrani, as shown above, also discloses moveable arms but does not explicitly disclose a pivotable actuator to be the mechanism for movement. However Omnes teaches a downhole tool that utilizes arms and describes using: A pivotable actuator (Omnes fig 2A-2B element 20) [attached at the tool body] at a support pin (Omnes fig 2A-2B element 21) and below the fastener, the pivotable actuator (Omnes fig 2A-2B element 20) being in contact with [the welding device] (Omnes Fig 2b col 4 line 31-34)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pivotable actuator as in Omnes in the downhole tool of Al Bahrani and Nazzal. As in Omnes, it is within the capabilities of one of ordinary skill in the art to utilize a pivotable actuator to Al Bahrani and Nazzal invention with the predictable result of a moving an arm in an angular fashion as needed in Al Bahrani and Nazzal.


	In regards to claim 5 Al Bahrani teaches: [moving the downhole tool arms] from a first position (Al Bahrani Fig 2B) in which the welding device is in the collapsed configuration to a second position (Al Bahrani Fig 2C) that adjusts the welding device from the collapsed configuration to the extended configuration. (Al Bahrani Fig 5) 
	While Al Bahrani discloses moving the arms, it does not explicitly disclose the mechanism for facilitating pivoting. 
Omnes teaches: a piston disposed within the tool body (Omnes Fig 2b col 4 line 31-34; disclosing it’s a hydraulically operated extendable pivotable actuator but is silent on if it contains a piston. However in the background section, col 1 line 27-29; discloses a piston driving arms via hydraulic actuator. It would have been obvious to one skilled in the art before the effective filing date to use a piston with hydraulic fluid to pivot the actuator.) and movable axially to contact the pivotable actuator (Omnes fig 2A-2B element 20) for pivoting the pivotable actuator (Omnes fig 2A-2B element 20)
	
In regards to claim 6 Al Bahrani following from claim 1 teach: a [power unit] that is coupled to the [down hole tool]. (Al Bahrani element 180 [0059]).

	While Al Bahrani discusses power supply to the downhole tool they are unclear as to if it contains a motor for the movement of the tools. 

	However, Omnes teaches: further comprises a motor (Omnes Fig 4 element 514) that is coupled to the piston. (Omnes col 4 line 31-34; Omnes as modified disclosing the actuator is operated by hydraulic fluid and a piston whereby the motor is the source of the hydraulic pressure.)

	In regards to claim 8, following from claim 1 Al Bahrani teaches: one or more additional welding devices coupled to the tool body, ([0045]) wherein the welding device and the one or more additional welding devices together form a plurality of first welding devices that are distributed about a circumference of the tool body at a first axial position along the tool body. (Al Bahrani Fig 2b [0030])
	
	In regards to claim 9 following from claim 8 above Al Bahrani teaches: one or more additional [Pivotable arms] respectively coupled to the tool body adjacent the one or more additional welding devices, (Al Bahrani [0044]) that are distributed about the circumference of the tool body (Al Bahrani Fig 2b [0030]) at the first axial position along the tool body. (Al Bahrani Fig 2b [0030])
	While Al Bahrani teaches moveable arms, it does not explicitly disclose how the arms are pivoted.

Omnes teaches: pivotable actuators (Omnes fig 2A-2B element 20) & wherein the pivotable actuator and the one or more additional pivotable actuators (Omnes fig 2A-2B element 20) together form a plurality of first pivotable actuators (Omnes fig 2A-2B element 20) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have multiple pivotable actuator assemblies integrated into the drilling string, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	In regards to claim 10 Al Bahrani teaches: wherein the plurality of first welding devices (Al Bahrani [0045]) and the plurality of first [arms] (Al Bahrani Fig 1), together form a first welding module, (Al Bahrani; Arms and body, [see also previously disclosed: Nazzal; welding tip, Omnes; pivotable actuators]) the downhole welding tool (Al Bahrani [0045]) further comprises a second welding module that comprises a plurality of second welding devices and a plurality of second pivotable [arms]. (Al Bahrani [0044]-[0045])
As noted in claim 9, Al Bahrani in view of Omnes teach the claimed first module.  They do not teach a second module. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to have multiple modules integrated into the drilling string, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	In regards to claim 11 from claim 10 above, Al Bahrani, Omnes and Nazzal teach: the first welding module (Al Bahrani tool body and arms Fig 2 130 a/b; Nazzal welding tip Col 16 line 44-48 454; Omnes actuators element 90 [0029]; see claim 10 above) is located at the first axial position (Al Bahrani Fig 2 element a/b) and the second welding module is located at a second axial position (Al Bahrani Fig 2 element c/d) that is axially spaced from the first axial position.  (Al Bahrani Fig 2 Elements 130 a-d [0031])

	In regards to claim 12 Al Bahrani teaches: the first welding module (Al Bahrani tool body and arms Fig 2 130 a/b; Nazzal welding tip Col 16 line 44-48; Omnes actuators element 20; see claim 10 above) is oriented at a first angular position (Al Bahrani Fig 2 element a/b) and the second welding module (Al Bahrani Fig 2 element c-d Nazzal welding tip Col 16 line 44-48; Omnes actuators element 20; see claim 10 above) is oriented at a second angular position that is angularly offset from the first angular position.  (Al Bahrani Fig 2 Elements 130 c-d [0030])

	With respect to claim 13, as shown above in claim 1, while the combination of Al Bahrani, Nazzal and Omnes disclose the tool body, the welding device, and the pivotable actuator (i.e. a first welding assembly as claimed, see claim 1 above), the combination does not explicitly disclose a second welding assembly.  However, Al Bahrani further discloses that the DWD sub 122 can be “integrated into the drill string 108 at sub connection points 124 (Al Bahrani [0032])” and figures 3 and 5 depict DWD sub 122 in different positions relative to the drill bit (i.e. higher and lower on said drill string).
It would have been obvious to one of ordinary skill in the art at the time of filing to have multiple welding assemblies integrated into the drilling string, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	In regards to claim 14 Al Bahrani teaches: wherein the first welding assembly is oriented at a first angular position and the second welding assembly is oriented at a second angular position that is angularly offset from the first angular position (Al Bahrani Fig 2 Elements 130 a-d [0030], [0044]-[0045]).  

	In regards to claim 15 Nazzal teaches: wherein the consumable welding tip is configured to be activated to form a weld at an adjacent metal wall.  (Nazzal Fig 10A Elements 452, 454, 434a Col 16 line 44-48)

	In regards to claim 16 Al Bahrani teaches: A method of repairing a leak in a pipe, the method comprises: (Al Bahrani [0052]) deploying a downhole welding tool (Al Bahrani [0045]) to a leak interval that spans an opening in the pipe; (Al Bahrani [0052]), the welding tool comprising: a tool body (Al Bahrani Fig 2A element 120), a welding device [0045]  coupled to the tool body (Al Bahrani [0045]) and comprising: a carrier arm (Al Bahrani 130a-d), and a consumable welding tip secured the carrier arm (Al Bahrani [0045]), a fastener (Al Bahrani 136) that is connected to the tool body and to the carrier arm to secure the welding device to the tool body (Al Bahrani [0042]; disclosing a joint connecting the arms to the tool body), [articulating] the downhole welding tool ([0034]) at the pivotable actuator to pivot welding device of the downhole welding tool ([0045]) from a collapsed configuration (Al Bahrani Fig 2B) in which the welding device is oriented parallel to the tool body and is spaced from an inner surface of the pipe to an extended configuration (Al Bahrain Fig 2C) in which the welding device (Al Bahrani [0045]) projects outward from the tool body to the pipe at an acute angle relative to the tool body; (Al Bahrani [0053]) activating the welding device while the welding device is in the extended configuration (Al Bahrani Fig 5); (Al Bahrani [0052]) and 15Attorney Docket No. 38136-1176001 / SA71392[the use] of the welding device while the welding device is in an activated state to form a weld along the opening in the pipe to repair the leak.  (Al Bahrani [0045] [0052])
What Al Bahrani does disclose is that the downhole tool could specifically have a welding tool on it ([0045]), he does not provide much detail on the welding tool attached to the arms or consumability of it. Nazzal however teaches a downhole welding tool with: consuming a welding tip (Nazzal 454)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a welding tip as in Nazzal in the tool arm of Al Bahrani. Al Bahrani discloses the welding tool [0045] but does not provide explicit recitation of the welding tip.  Nazzal discloses that a downhole welding tool can comprise a welding tip (52).  It would be obvious for a welding tool to comprise a welding tip for the known/predictable result of facilitating the welding function.

	Al Bahrani, as shown above, also discloses moveable arms but does not explicitly disclose a pivotable actuator to be the mechanism for movement. However Omnes teaches a downhole tool that utilizes arms and describes using: and a pivotable actuator being in contact with [the element] (Omnes fig 2A-2B element 20)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pivatable actuator as in Omnes in the downhole tool of Al Bahrani and Nazzal. As in Omnes, it is within the capabilities of one of ordinary skill in the art to utilize a pivotable actuator to Al Bahrani and Nazzal invention with the predictable result of a moving an arm in an angular fashion as needed in Al Bahrani and Nazzal.

In regards to claim 17 Nazzal teaches: locating the downhole welding tool at the leak interval using a locating device that is coupled to the tool body. (Nazzal col 16 line 49-53 “The image device 456 may be utilized to image the so juncture 434 after welding operations or intermittently during welding operations to ensure quality and integrity of the welds 434a. The tool 450 may then be repositioned to place the milling device 456 adjacent to the weld 434a.”)

In regards to claim 18 Al Bahrani teaches: pulling the downhole welding tool in an uphole direction within the pipe while maintaining the welding device in the activated state to form a welded interval along the pipe that axially spans the leak interval. (Al Bahrani Fig 3 [0044] & [0086])

In regards to claim 19 Al Bahrani teaches: deactivating the welding device after the weld is formed; adjusting the welding device to the collapsed configuration; and removing the downhole welding tool from the pipe while the welding device is in the collapsed configuration.  (Al Bahrani Fig 2b 2c [0028] [0037])

In regards to claim 20 Nazzal teaches: performing a pressure test at the pipe to check an integrity of a wall of the pipe after the weld is formed. (Nazzal “FIG. 11 is a schematic diagram of an embodiment of a downhole tool having an imaging device and an end work device for pressure testing the integrity of a juncture.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure test as taught by Nazzal in the downhole tool of Al Bahrani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of ensuring the weld was completed and downhole pressure is maintained and fluid loss is stopped. 
	

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Al Bahrani (US Pub No. 20190195035), Nazzal (US Pat No. 6041860), and Omnes (US Pat No 5475187), as applied to claim 5 above, and further in view of Jacobi (US Pat No. 2580026).

In regards to claim 7 Al Bahrani and Omnes teaches: the pivotable actuator (Omnes fig 2A-2B element 20)
While Omnes teaches the pivotable actuator, Omnes do not specify the shape of the actuator comprises a peddle.

However, Jacobi teaches that the pivotable actuator can: comprise a peddle (Jacobi Fig 2) 
One of ordinary skill in the art would have recognized that applying the known technique, a flat end of an actuator, of Jacobi to Omnes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of having a peddle to the teaching of Omnes would have yielded predictable results, of having a maximum angular expansion, because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a peddle. Further, applying a peddle to Omnes with a peddle, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would limit the degrees of freedom in the pivotable actuator.

Allowable Subject Matter
Claims 2 & 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant has amended the claim to include a pivotable actuator. Applicant’s arguments with respect to claim(s) 1, 5-20 have been considered but are moot because the new ground of rejection does not rely on Martinez for the claimed actuator. As noted above Omnes teaches the pivotable actuator.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        /Nicole Coy/Primary Examiner, Art Unit 3672